          Case 1:21-cr-00277-PAE Document 27 Filed 09/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                          21-CR-277 (PAE)
                        -v-
                                                                               ORDER
 JAMES BRADLEY, and,
 ARWA MUTHANA

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a joint request from the defense, to which the Government does

not object, to adjourn the conference scheduled for September 17, 2021, for 90 days (Dkt. No.

26). The basis for the request is to give defense counsel more time to review voluminous

discovery and to obtain approval for the appointment of a litigation support specialist.

       At the outset, the Court approves the appointment of a litigation support specialist, as

such is clearly warranted given the scale of Rule 16 discovery in this case and the common

interest in expediting the case’s forward progress. The Court specifically approves – provided

that she is available – the appointment of Emma Greenwood to serve in this role, in which Ms.

Greenwood has ably served in numerous prior cases before this Court. The Court directs defense

counsel forthwith to supply the Court with an order effectuating this appointment and its terms.

       As to the request to adjourn the conference, the Court will adjourn the conference, but for

a shorter period than requested. That is because the Court regards it as important to take stock of

the progress of the case, and to confirm, through questioning of counsel and defendant Muthana,

that the representation issues that recently arose in this case have been satisfactorily resolved.

Accordingly, the conference is adjourned until November 5, 2021 at 10:30 a.m. The Court
          Case 1:21-cr-00277-PAE Document 27 Filed 09/09/21 Page 2 of 2




reminds defense counsel that, at this conference, the Court will expect defense counsel to be

prepared to identify suppression motions, if any, they intend to make. In the event that such

motions are contemplated, the Court, based on the colloquy at the conference, will set a schedule

for briefing and any evidentiary hearings.

       The Court excludes time under 18 U.S.C. § 3161(h)(7)(A), until November 5, 2021, to

enable the defense, inter alia, to continue its review of the complex and substantial discovery in

the case and to investigate potential suppression motions. The Clerk of Court is requested to

terminate the motion at Dkt. No. 26.


       SO ORDERED.


                                                        
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: September 9, 2021
       New York, New York
